Citation Nr: 0000999	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  94-43 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bilateral weak foot, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for right knee 
disability on a direct basis.

3.  Entitlement to service connection for right knee 
disability as secondary to service-connected bilateral weak 
foot.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for low back disability 
as secondary to service-connected bilateral weak foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from August 1942 to February 
1946.

This appeal is from December 1992 and May 1994 rating 
decisions by the Department of Veterans Affairs (VA) Boston, 
Massachusetts, Regional Office (RO).  The former denied an 
increased rating for bilateral weak foot and found no new and 
material evidence to reopen a claim for compensation for a 
low back disability secondary to the service-connected 
bilateral foot disability.  The latter denied secondary 
service connection for disability of the right knee secondary 
to the service-connected bilateral foot disability and also 
discussed and found no direct service connection for the 
right knee disorder.  The Board construes the appeal as 
encompassing both theories of entitlement to compensation.

The claims concerning secondary service connection for low 
back and right knee disorders on the merits and entitlement 
to an increased rating for service-connected bilateral weak 
foot are the subject of the remand immediately following this 
decision.



FINDINGS OF FACT

1.  In December 1990, the Board of Veterans' Appeals (Board) 
denied a claim of entitlement to service connection for low 
back disability secondary to service-connected bilateral weak 
foot.

2.  Statements by J. Peck, D.C., of June and December 1994 
bear directly and substantially upon the specific question 
whether disability of the right knee and of the low back 
result from the service-connected foot disorder.

3.  Dr. Peck's June and December 1994 statements are 
competent evidence from a health care professional that the 
claims for secondary service connection are plausible.

4.  The appellant has submitted no medical evidence to render 
plausible a claim that any current right knee disorder is the 
result of a disease or injury incurred in service.


CONCLUSIONS OF LAW

1.  The December 1990 decision of the Board denying secondary 
service connection for low back disability is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.160(d), 20.1104 (1999).

2.  New and material evidence has presented to reopen a claim 
for low back disorder as secondary to a service-connected 
bilateral foot disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  Claims for service connection for a right knee disability 
and for low back disability secondary to a service-connected 
bilateral foot disorder are well grounded, and VA has not 
discharged its duty to assist the appellant to develop facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  A claim for service connection for a right knee 
disability on a direct basis is not well grounded and there 
is no statutory duty to assist the veteran in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records reveal the appellant sustained a 
right foot injury in service.  There is no mention of the 
right knee in the service medical records.  In October 1949, 
VA awarded the appellant service connection for bilateral 
weak foot.  Accident and sick reports of March 1952 to July 
1987 from the appellant's employer show repeated falls and 
injuries of the appellant's back and other body parts without 
specific mention of the right knee.  Orthopedic examination 
reports by Drs. Chaplik and Taylor in August 1987 and January 
1988, respectively, describe in detail findings regarding the 
low back and review incident by incident numerous reported 
accidents, including falls, without reference to the feet as 
a cause.

In December 1990, the Board found there was no medical 
corroboration for the appellant's assertion that the falls 
that caused injury of his back resulted from his service-
connected weak foot disability.  The Board denied secondary 
service connection for a low back disability.

Subsequent to December 1990, the RO obtained numerous VA 
outpatient treatment records, comprising progress notes from 
December 1990 to October 1998, which include an October 1992 
complaint of several months pain in the right knee and an 
examination finding of degenerative arthritis of the right 
knee.

In September 1993, the appellant testified at a VA hearing 
that he had had numerous falls while working as a fire 
fighter because of instability of his feet.  He reiterated 
essentially the same testimony at a VA hearing in February 
1995.

In statements of June and December 1994, J. Peck, D.C., 
reported he had reviewed the appellant's history with him, 
and based on the history and Dr. Peck's examination, it was 
highly probable that the appellant's leg and back problems 
were the result of long-term mechanical compensations for the 
foot injury in service and lack of prompt care thereof.  In 
the June 1994 statement, Dr. Peck specifically reported a 
shortening of the right leg.

VA examination of October 1998 confirmed the appellant's 
history of lumbar intervertebral disc injury and a right knee 
condition.  The diagnoses included sprain of the right knee 
with internal derangement and status postoperative herniated 
disc at L4-5 on the right, status post operative diskectomy 
with initial good results and subsequent recurrence of 
symptoms.


II.  Analysis

The appellant seeks to advance two service connection claims 
based on the contention that he sustained injuries or 
suffered mechanical stresses on the disabled body parts that 
he would not have but for the instability caused by his 
service-connected bilateral weak foot disability.  As to the 
right knee, he also appeals from the RO's alternative finding 
that he did not incur or aggravate a right knee disability in 
service.  The claim for the right knee is an original claim, 
not subject to any VA decision prior to that now on appeal.  
The Board previously denied the claim for secondary service 
connection for low back.  Consequently, before the Board may 
ultimately consider the merits of the back claim, new and 
material evidence must be presented or secured to reopen the 
claim, which is discussed further below. 

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
1991).  Specifically, he asserts that he has additional 
disability proximately due to or resulting from service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(1999).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1999).

Before the Board may consider the merits of either claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The appellant has provided no 
information indicating a source of evidence not of record.  
His application for disability compensation is complete, and 
VA has no duty to inform him of the necessity to submit any 
evidence to complete it.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Where a claimant seeks to reopen a previously denied claim, 
the first question as to that claim is whether new and 
material evidence has been presented or secured.  See 
38 U.S.C.A. § 5108 (West 1991).  Discussion of whether to 
reopen the back claim will precede discussion of the right 
knee claim to permit convenient consolidation of the well-
grounded discussion of both claims.

A.  New and Material Evidence-Secondary Service Connection 
for a Back Disability

When Board denied the claim for secondary service connection 
for a back disability in December 1990, that decision was 
final.  38 U.S.C.A. §§ 7103(a) (West Supp. 1999); 38 C.F.R. 
§§ 3.160(d), 20.1104 (1999).  When the Board disallows a 
claim, the claim may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b) (West 1991).  The claim 
shall be reopened if new and material evidence is presented 
or secured.  38 U.S.C.A. § 5108 (West 1991).  "The Board 
does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence has not been submitted.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1999).  No other standard than that 
articulated in the regulation applies to the determination 
whether evidence is new and material.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  For the purpose of determining whether evidence 
is new and material, its credibility is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since December 1990 to "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.  In the case of a claim 
of secondary service connection, it is reasonable that the 
"more complete picture" that new evidence must provide to 
be material is of the relationship between the claimed 
current disability and the "service-connected disease or 
injury" to which it is claimed secondary.  See 38 C.F.R. 
§ 3.310(a) (1999).

The RO declined to reopen the back claim primarily because it 
found that Dr. Peck's opinion was based partially on history 
from the appellant previously of record, which the Board had 
previously rejected and which did not amount to new evidence 
of a relationship between the service-connected foot 
disability and intercurrent injuries sustained as a fire 
fighter.  The finding impermissibly weighed the probative 
value of evidence prior to reopening the claim, see Justus, 3 
Vet. App. 510, and misconstrued Dr. Peck's statements as a 
reiteration of the appellant's history.

Dr. Peck's statements would not be competent medical evidence 
and therefore not new and material evidence of the 
etiological relationship between current medical findings and 
a medical condition to which a claimant seeks to link those 
findings if they simply stated information recorded by a 
physician without additional medical comment.  See Dolan v. 
Brown, 9 Vet. App. 358 (1996); See also Butler v. Brown, 9 
Vet. App. 167 (1996).  Dr. Peck's statements are more than 
that.

First, Dr. Peck did not attribute the appellant's back 
condition to specific injuries or state that the appellant 
had sudden giving way of a foot resulting in a fall, or 
several falls, as did the appellant.  Thus, he did not 
reiterate the appellant's theory of the relationship between 
the service-connected foot disorder and the currently 
diagnosed back disorder.  Dr. Peck asserted that mechanical 
compensations resulting from the foot disorder caused or 
aggravated the back condition.  He drew a conclusion based on 
his observation in light of the appellant's history as seen 
through his chiropractic training.  He also reported 
specifically a shortened right leg, a report that must be 
deemed credible for the limited purpose of determining 
whether it is new and material evidence.  Justus, 3 Vet. App. 
510.  His chiropractic opinion must be seen as evidence so 
significant that the appellant's case cannot fairly be 
decided without considering the entire record in light of it.  
38 C.F.R. § 3.156(a) (1999).

The appellant has submitted new and material evidence to 
reopen the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  Once the Board finds new and material 
evidence to reopen a claim, it must determine whether the 
claim as reopened is well grounded, and, if the claim is well 
grounded, after ensuring the duty to assist under 38 C.F.R. 
§ 5107(b) is discharged, evaluate the merits of the claim.  
Winters v. West, 12 Vet. App. 203 (1999).

B.  Well-Grounded-Secondary Service Connection for Back and 
Right Knee

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).  Evidence is 
presumed true for the limited purpose of determining if a 
claim is well grounded.  Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).

Where a claim is for secondary service connection, the 
service-connected disability to which the claimant attributes 
additional disability is the condition incurred in service 
for which he or she must submit competent medical evidence.  
The additional disability may exist because a service-
connected disease or injury caused it or because a service-
connected disease or injury aggravated the claimed 
disability, i.e., the claimed disability is worse than it 
would otherwise be but for the service-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Dr. Peck's letters are his chiropractic opinion that the 
appellant's service-connected bilateral weak foot disability 
caused or aggravated the disabilities for which the appellant 
seeks secondary service connection.  As noted above, he 
applied his chiropractic training and observation in light of 
given history and concluded that mechanical compensations 
caused or contributed to secondary disability.  Those 
statements are not a mere reiteration of the appellant's 
contention that he fell because his feet gave way.

The appellant has presented well-grounded claims for 
secondary service connection for right knee and for low back 
disabilities.  38 U.S.C.A. § 5107(a) (West 1991).  VA has a 
duty to assist the appellant to develop facts pertinent to 
his claims.  Id.   As discussed in the remand below, VA has 
not discharged this duty, and further development is 
warranted.

C.  Well Grounded-Direct Service Connection for Right Knee

As regards direct service connection of the right knee, the 
appellant clearly has submitted no evidence of the incurrence 
or aggravation of disease or injury in service, or of a level 
of disability in the year following service as to warrant 
application of a statutory presumption of incurrence in 
service.  See 38 C.F.R. §§ 3.307, 3.309 (1999).  Nor has he 
submitted evidence that such a condition was noted in service 
or demonstrated continuity of symptomatology thereafter.  See 
38 C.F.R. § 3.303(b) (1999).  There are no medical opinions 
contained in any of the veteran's post-service medical 
records relating any current right knee disorder to any 
inservice finding or event or to any post-service 
symptomatology.  Because no medical evidence has been 
presented or secured to render plausible a claim that the 
right knee disorder diagnosed in 1992 had its onset in 
service or is the result of, or related to, any disease 
contracted or injury sustained in active military service, 
the Board concludes that this claim is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  As noted above, nothing 
in the record suggests the existence of evidence that might 
well ground the veteran's claim for service connection for a 
right knee disorder.  38 U.S.C.A. § 5103 (West 1991). 

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a low back disorder as 
secondary to a service-connected bilateral foot disorder is 
reopened.  To that extent the appeal is granted.

The claim for service connection for a low back disorder as 
secondary to a service-connected bilateral foot disorder is 
well grounded.  To that extent the appeal is granted.

The claim for service connection for a right knee disorder as 
secondary to a service-connected bilateral foot disorder is 
well grounded.  To that extent the appeal is granted.

Having found the claim not well grounded, entitlement to 
service connection for a right knee disorder on a direct 
basis is denied.


REMAND

The appellant has raised a well-grounded claim for an 
increased rating for his bilateral weak foot disability by 
virtue of his testimony about increasing disability.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  He has 
repeatedly testified to pain with prolonged walking, 
increasing curling of his toes and exacerbation of symptoms 
related to that curling with prolonged walking.  His 
representative has asserted that the VA examination report of 
October 1998 did not comment on the extent of additional 
disability beyond that seen at the examination that could 
medically be expected to result from increased pain with use, 
increased fatigability, and similar related factors set forth 
in several regulations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999).  The representative further argued that a full and 
complete examination report sufficient for rating purposes in 
this case must provide comment on those matters.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Historically, the appellant's foot disorder has been rated 
under the diagnostic code for "weak foot," 38 C.F.R. 
§ 4.71a, Diagnostic Code 5277 (1999).  He has at various 
times been observed to have depressed arches, atonic muscles 
of the feet, prominence of the metatarsal heads, marked 
thickening of skin, and hammer toe of the second to fourth 
toes bilaterally.  In July 1988 there was some  hallux valgus 
and some positive changes on x-ray.  Diagnostic code 5277 
informs the rater that weak foot is a factor in multiple 
conditions, and the underlying condition should be considered 
in rating the disability.  The most recent examination does 
not provide a clear picture of what any underlying pathology 
of the feet may be, such as arthritis, and if any arthritis 
is related to the service-connected disability.  This lack of 
information is complicated by certain neurologic findings, 
including possibly pain, that may be attributable to the 
current diskogenic condition, and not originating with the 
service-connected foot disorder.  (That aside from the 
question of secondary relationship between the back and the 
feet that is at issue in this case.)  In addition to needing 
an opinion regarding the DeLuca factors as they apply, the 
Board needs a clearer statement whether there are any 
underlying conditions based upon which the disability should 
be rated, which statement would, in turn, provide a basis for 
interpretation and application of examiner's comments 
regarding additional disability due to pain and related 
factors with flare-ups.  See DeLuca, 8 Vet. App. 202.

Regarding the knee and low back element of the October 1998 
VA examination, the examination did not discharge the 
instructions in the February 1997 remand by the Board 
pursuant to which it was performed.  The remand requested the 
examiner to determine the etiology of any current right knee 
or low back disorder, including an opinion of the probability 
of any such relationship to the service-connected foot 
disorder.  The order also instructed that the examiner report 
the clinical reasoning behind the opinion.  The examiner 
simply stated it was difficult to make a connection between 
the foot problems and the knee and low back problems.  It was 
at that point that the examiner incurred the obligation to 
express his reasoning, as required by the remand.  An 
instruction in a remand by the Board creates a right in the 
claimant to have the remand instruction performed.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the Board needs to know whether the appellant's 
foot condition has aggravated the right knee or the back 
condition.  Such aggravation is a basis for the allowance of 
secondary service connection.  Allen, 7 Vet. App. 439.  The 
October 1998 examination report is silent on that point.

The claims folder contains June and December 1994 statements 
form Dr. Peck, August 1987 and January 1988 reports from Drs. 
Chaplik and Taylor, respectively, numerous contemporaneous 
fire department injury reports, and past VA examination 
reports.  Additional records from the Lahey Clinic (Dr. 
Fager), Lawrence General Hospital, Dr. Pomerantz, and Dr. 
Kiernan, who reportedly treated the veteran as the time of 
his back injuries in the 1980s, could also prove relevant to 
the claims.  It would seem that a current examination 
combined with review of these records should permit the 
examiner to opine whether it is at least as likely as not, or 
less likely than not, that the appellant's right knee or back 
conditions are consistent with his foot condition at the time 
they developed, or if the feet aggravated a back or knee 
condition itself due to other causes.  The examiner may 
fulfill the order by explaining why a rational medical 
opinion cannot be expressed based on the available 
information.  A mere statement of the difficulty of 
expressing an opinion is not responsive to the question.

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide a 
list of those (VA and private) who treated 
him for any right knee and low back 
injuries at the time they occurred, i.e., 
Lahey Clinic (Dr. Fager), Lawrence General 
Hospital, Dr. Pomerantz, and Dr. Kiernan 
(1980 forward).  Also, request that the 
veteran provide a list of those (VA and 
private) who have treated for his service-
connected foot disorder since 1998.  
Thereafter, request all records of any 
treatment reported by the veteran that are 
not already in the claims file, after 
obtaining appropriate releases from the 
veteran.  

With respect to any VA records, all 
records maintained are to be requested, to 
include those maintained in paper form and 
those maintained electronically (e.g., in 
computer files) or on microfiche.  The RO 
should associate all records received with 
the claims file.

If requests for any private treatment 
records are not successful, the RO should 
inform the veteran and his representative 
of the negative result in order to allow 
them an opportunity to obtain and submit 
the records, in keeping with the veteran's 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159(c).

2.  After the foregoing records have 
been obtained, schedule the veteran for 
an appropriate VA examination of the 
feet.  The examiner should be provided a 
copy of this remand together with the 
veteran's entire claims folder, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected bilateral weak feet. 
The examiner must diagnose any 
underlying pathology or condition 
underlying the weak foot condition, and 
to state the severity of any findings in 
detail, i.e., depressed arches, atonic 
muscles of the feet, prominence of the 
metatarsal heads, marked thickening of 
skin, hammer toe of the second to fourth 
toes bilaterally, hallux valgus, 
arthritis.

The examiner should note the range of 
motion for the feet and should state 
what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the feet are used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  Each foot 
should be assessed separately.

Additionally, the examiner should 
distinguish any finding of pain, 
fatigability, and weakness, attributable 
to lumbar radiculopathy from those 
attributable to the foot pathology, if 
possible.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

3.  After the foregoing records have been 
obtained, schedule the veteran for an 
appropriate VA examination of the low 
back and right knee by an orthopedic 
specialist.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report. 

The examiner should state whether it is 
at least as likely as not that the 
appellant's right knee and low back 
conditions were caused or aggravated by 
his service-connected bilateral weak 
feet, including as a result of any falls 
associated therewith or mechanical 
compensations the veteran may have made.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If the requested examinations 
do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999);  see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examinations. 

6.  If the decisions with respect to the 
claims remain adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals







